Citation Nr: 1441902	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-32 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
April 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.   


FINDINGS OF FACT

1.  The Veteran has a current tinnitus disability.

2.  The Veteran experienced acoustic trauma in service.
 
3.  Bilateral tinnitus had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159.  The Board is granting service connection for tinnitus, which constitutes a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

Bilateral Tinnitus Service Connection Analysis

The Veteran contends that service connection is warranted because the current bilateral tinnitus is related to acoustic trauma sustained during service from firing various weapons as part of his service duties.  The Veteran also asserts that tinnitus began in service and has persisted ever since.  See December 2011 VA Form 9.

The Board finds that the evidence is at least in equipoise on the question of whether Veteran has a current bilateral tinnitus disability.  The evidence weighing against a finding of current tinnitus includes a December 2007 VA treatment note that showed the Veteran's statement that he used to have tinnitus but was unsure if it was still there.  

The evidence weighing in favor of a finding of current tinnitus disability reflects that the Veteran has repeated the complaint of tinnitus several times prior to and since initiating the claim for service connection for tinnitus in February 2009.  The evidence includes the Veteran's reports of tinnitus during VA treatment and at a VA examination.  During the May 2009 VA audiology examination, the Veteran complained of bilateral tinnitus.  VA treatment notes in December 2006, August 2008, December 2008, January 2009, December 2011, and November 2012 showed that the Veteran consistently complained of symptoms of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  

In addition to being competent, the Veteran has shown consistency when reporting the tinnitus symptoms on various occasions before and during the current claim; therefore, his statements are competent and credible to establish a current tinnitus disability.  For these reasons, and resolving reasonable doubt in the Veteran's favor on the question of current disability, the Board finds that the Veteran has bilateral tinnitus. 

The Board finds that the Veteran had acoustic trauma (exposure to loud noise) during service.  The Veteran's assertions of exposure to acoustic trauma while in service are consistent with the circumstances of service.  The DD Form 214 shows that the Veteran's military occupational specialty (MOS) was field artillery basic.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304.  

The Board finds that the evidence is in relative equipoise on the question of whether the current bilateral tinnitus began in service, that is, whether tinnitus was directly "incurred in" service.  The evidence weighing in favor of finding in-service onset of tinnitus includes that, during the May 2009 VA audiology examination, the Veteran reported that he had constant high-pitched ringing or buzzing sound that began during service.  See also December 2011 VA Form 9.  The Board finds that the Veteran is competent to report the approximate onset of tinnitus.  Charles, 
16 Vet. App. at 374; Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  

The evidence weighing against a finding of service onset of tinnitus includes a January 1970 service separation examination showed a normal evaluation of the ears and the concurrent report of medical history showed that the Veteran denied having ear trouble generally, though the specific question of tinnitus or ringing of the ears was not asked.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current bilateral tinnitus began during service, that is, was directly incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that the May 2009 VA examination report provides a negative nexus opinion as to the relationship between the current bilateral tinnitus and in-service exposure to acoustic trauma; however, because the evidence shows that the tinnitus began during service, so was incurred in service, such medical nexus opinion was not necessary to establish service connection.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a direct basis because of in-service incurrence or onset of bilateral tinnitus symptoms rather than on a relationship (or nexus) between the current tinnitus and in-service exposure to acoustic trauma in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for bilateral tinnitus is warranted on a direct basis.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for bilateral tinnitus is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


